     Case: 1:19-cv-00145-DAP Doc #: 138 Filed: 03/11/19 1 of 5. PageID #: 3417



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION
                                         :
        DIGITAL MEDIA SOLUTIONS, LLC     :
                                         : Case No. 1:19-cv-145
                        Plaintiff,       :
               vs.                       : JUDGE DAN AARON POLSTER
                                         :
        SOUTH UNIVERSITY OF OHIO, LLC,   : MAGISTRATE JUDGE THOMAS M.
        et al.                           : PARKER
                                         :
                        Defendant.       :

    LIMITED REPLY TO THE RECEIVER’S RESPONSE TO TECH PARK 6, LLC’S
         JOINDER TO MOTION OF 3601 SUNFLOWER LLC TO VACATE
             THE INJUNCTION AND RECEIVER ORDER [DOC. 97]

        Tech Park 6, LLC (“Tech Park”), by and through its undersigned counsel, DLA Piper LLP
                                                            1
(US), hereby files this limited reply (the “Reply”) to the Receiver’s Response to Tech Park 6,

LLC’s Joinder of 3601 Sunflower to Vacate the Injunction and Receiver Order [Doc.97] [D.I. 134]

(the “Response”) to address the material inaccuracies and omissions contained in the Declaration

of William A. Turbay (the “Turbay Declaration”), which was signed by Mr. Turbay “under penalty
                                                                                    2
of perjury” and forms the basis for the relief requested in the Response.

        Baldly alleging that “Tech Park does not have clean hands”, the Receiver requests that

“Tech Park’s joinder to the motion to vacate should thus be disregarded by this Court.” Response

at 3. Given the tsunami of support stacked against the Receiver’s attempt to continue under the




1
    In support of this Reply, Tech Park files the Declaration of Timothy J. Ballard Limited Reply to the Receiver’s
    Response to Tech Park 6, LLC’s Joinder of 3601 Sunflower to Vacate the Injunction and Receiver Order [Doc.97]
    (“Ballard Decl.”) concurrently herewith.
2
    Within hours of the Receiver filing the Response, counsel to Tech Park contacted counsel to the Receiver and
    counsel to Save the Art Institute of Las Vegas, Limited (“SAI LV”) by email. That email identified the
    inaccuracies contained in the pleadings filed and requested that the Receiver immediately withdraw the Response,
    withdraw the Turbay Declaration and file a supplementary declaration correcting the record. Neither had the
    courtesy to even acknowledge Tech Park’s request, which left Tech Park with no choice, but to file this Reply.



WEST\285630268.2
     Case: 1:19-cv-00145-DAP Doc #: 138 Filed: 03/11/19 2 of 5. PageID #: 3418



                       3
Receivership Order, whether Tech Park’s joinder to the motion to vacate is disregarded is wholly

inconsequential. That being said, the Turbay Declaration cannot stand.

        William A. Turbay, the Manager of SAI LV, apparently informed the Receiver over the

weekend, that during a telephone call with Timothy Ballard on March 7, 2019, he “offered, on

behalf of Save the Art Institute of Las Vegas, Limited and assuming its deal with the Receiver is

approved by the Court, to assume Ai Las Vegas’s lease in full, pay the rent arrearage (excluding

interest, penalties, late fees, and attorney fees) over a 24-month period.” Turbay Declaration, ¶ 7.

Mr. Turbay also alleges that “we were informed that our interest in assuming the lease was not

acceptable.” Id. at ¶ 8.

        First, contrary to the Turbay Declaration, SAI LV has not extended an offer to assume the

Lease, and certainly has not offered to cure the massive accrued defaults thereunder. Ballard Decl.

¶ 6. While Messrs. Turbay and Ballard (and others, including counsel) participated in a brief

telephone call on March 7, 2019, where the prospect of SAI LV assuming the Lease was discussed

generally, Mr. Turbay absolutely did not offer to “pay the rent arrearage (excluding interest,

penalties, late fees, and attorney fees) over a 24-month period.” Id (citing Turbay Declaration,

¶ 8). Rather, if fairly characterized, the March 7 telephone call was, at best, exploratory in nature

and focused intently on ensuring that in response to any deal reached between SAI LV and the

Receiver, Tech Park would not immediately serve up a 5-day eviction notice. Ballard Decl. ¶ 6.

        Second, Mr. Turbay’s recounting of Mr. Ballard’s alleged response to the prospect of SAI

LV assuming the Lease is misleading, at best. Ballard Decl. ¶ 7. Given SAI LV’s self-admitted

lack of financial resources or credit history and its inability to provide Tech Park a replacement



3
    The matters addressed herein are likely to be dealt with by the Court during this afternoon’s hearing on the Order
    to Show Cause. Although counsel to Tech Park was unable to make arrangements on short notice to attend the
    hearing in person, counsel will listen to the proceedings telephonically.

                                                         2
WEST\285630268.2
    Case: 1:19-cv-00145-DAP Doc #: 138 Filed: 03/11/19 3 of 5. PageID #: 3419



security deposit or guarantee, assumption of the existing long-term Lease, which runs through

January 1, 2025, was not commercially viable and well outside of the normal parameters of any

arrangement Tech Park would entertain. Id. That being said, Mr. Ballard expressed a willingness

to discuss with SAI LV terms of a month-to-month lease that also repaid over time the accumulated

rent arrearage. Id. To that end, and contrary to the assertion that Mr. Ballard flatly rejected any

interest in assuming the Lease, Mr. Ballard actually expressed a willingness to engage with SAI
                                                                               4
LV regarding the Institute’s continued occupancy of the Premises. Id.

        Based on the material inaccuracies and omissions contained in the Turbay Declaration,

Tech Park requests that the Response and Turbay Declaration be stricken. Moreover, given SAI

LV and the Receiver’s failure to even respond to Tech Park’s requests to address the foregoing,

Tech Park further requests that SAI LV and/or the Receiver be required to reimburse Tech Park

for all reasonable attorneys’ fees incurred in connection with addressing the Response and Turbay

Declaration and the filing of this Reply.




4
    Any insinuation from the Receiver or SAI LV that Tech Park can be compelled to accept any offer from SAI LV
    to assume the existing Lease should be flatly rejected. All rights are hereby reserved.

                                                      3
WEST\285630268.2
    Case: 1:19-cv-00145-DAP Doc #: 138 Filed: 03/11/19 4 of 5. PageID #: 3420



Dated: March 11, 2019        DLA PIPER LLP (US)

                             /s/ Richard A. Chesley
                             Richard A. Chesley (OH-0029442)
                             Jade M. Williams (admitted pro hac vice)
                             444 West Lake Street, Suite 900
                             Chicago, Illinois 60606
                             Telephone: (312) 368-4000
                             Facsimile: (312) 236-7516
                             Email: richard.chesley@dlapiper.com
                                    jade.williams@dlapiper.com

                             -and-

                             Joshua D. Morse (admitted pro hac vice)
                             555 Mission Street, Suite 2400
                             San Francisco, California 94105
                             Telephone: (415) 836-2500
                             Facsimile: (415) 836-2501
                             Email: joshua.morse@dlapiper.com

                             Counsel for Tech Park 6, LLC




                                        4
WEST\285630268.2
    Case: 1:19-cv-00145-DAP Doc #: 138 Filed: 03/11/19 5 of 5. PageID #: 3421



                               CERTIFICATE OF SERVICE

       In accordance with Section 1.4 of the Electronic Filing and Procedures Manual of the

Northern District of Ohio and Federal Rule of Civil Procedure 5(b)(2)(E), a copy of the foregoing

has been served through the Court’s filing system on all counsel of record on March 11, 2019.


                                                   /s/ Richard A. Chesley
                                                   Richard A. Chesley (OH-0029442)




WEST\285630268.2
